DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  In addition, acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 17/256,678, filed on December 29, 2020.

Oath/Declaration
Oath/Declaration as filed on December 29, 2020 is noted by the Examiner.

Claim Interpretation – 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a controlling module, configured to”, “a first determining module, configured to”, “a second determining module, configured to” and “a detecting module, configured to” in claims 12 and 13, respectively are considered to read on controlling module 510 (pg. 33, Lines 17-19; 510 FIGS. 19 and 20), first determining module 530 (pg. 33, Lines 24-25; 530 FIGS. 19 and 20), second determining module 540 (pg. 23, Lines 26-28; 540 FIGS. 19 and 20) and detecting module 550 (pg. 22, Lines 29-33; 550 FIGS. 19 and 20), respectively.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, the limitation “a photosensitive layer” in second line of each claim is 
In addition, claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claims 10 and 11 depend on an independent apparatus claim, and each also claim method steps of using the apparatus.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP § 2173.05(p)
Still in addition, claims 15, 16, 17, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, the limitations “an array substrate” in first line of each claim is indefinite, because it is unclear whether the limitations are referring to same substrate recited in first line of claim 14, or are each referring to a different array substrate.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), 

Claims 1-5, 7-9, and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al., U.S. Patent Application Publication 2020/0119108 A1 (hereinafter Park I).
Regarding claim 1, Park I teaches an array substrate, comprising: a base substrate having a pixel region (100, 110 FIGS. 1-2, and 5-6, paragraph[0071] of Park I teaches in FIG. 2, one transistor and one photodiode are shown for convenience of explanation; the photodiode PD may be connected to two or more transistors; and the fingerprint sensor 100 including the photodiode PD and the transistor TFT may be provided on a substrate 110 and/or may include a portion of the substrate 110, and See also at least paragraphs[0053], [0072]-[0073], and [0111]-[0113] of Park I (i.e., Park I teaches a substrate of a pixel and fingerprint sensor)); and 
a light detecting unit (PD FIGS. 1-2, and 5-6, paragraph[0070] of Park I teaches the photodiode PD may include a light receiver (a light receiving portion) and may detect reflected light that is emitted from the light emitting element layer 400 and reflected from the fingerprint, and See also at least paragraphs[0069] and [0071] of Park I (i.e., Park I teaches a photodiode of a pixel)), a switch unit, and a light emitting unit that are located in the pixel region, wherein the light detecting unit and the light emitting unit share the switch unit (400 FIGS. 1-2, and 5-6, paragraph[0063] of Park I teaches the circuit element layer 300 may be disposed on the slit pattern layer 200; the circuit element layer 300 can control the light emitting element layer 400; and in some embodiments, circuit element layer 300 may include at least one transistor and at least one capacitor, and See also at least paragraphs[0058], [0064]-[0065], [0068]-[0070], [0095]-[0096], [0111]-[0116], [0119], [0121], [0132], and [0139]-[0145] of Park I (i.e., Park I teaches a capacitor and at least one transistor of a circuit element layer and a light emitting element layer of the pixel, wherein the photodiode of the pixel detects light reflected by the light emitting element layer that is electrically connected and controlled by circuit element layer and the at least one transistor, and wherein the light emitting element layer and circuit element layer with the at least one transistor are insulated, by at least one planarization layer that is an organic insulating layer, from and overlapped with the photodiode on the substrate)).
Regarding claim 2, Park I teaches the array substrate according to claim 1, wherein, the switch unit is located on a side away from a photosensitive layer of the light detecting unit, the switch unit is insulated from the light detecting unit, and an orthographic projection of the light detecting unit onto the base substrate is at least partially overlapped with an orthographic projection of the switch unit onto the base substrate; and the switch unit is electrically connected to the light emitting unit (145 FIGS. 1-2, and 5-6, paragraph[0063] of Park I teaches the circuit element layer 300 may be disposed on the slit pattern layer 200; the circuit element layer 300 can control the light emitting element layer 400; and in some embodiments, circuit element layer 300 may include at least one transistor and at least one capacitor, and See also at least paragraphs[0058], [0063]-[0065], [0068]-[0070], [0082]-[0084], [0095]-[0096], [0111]-[0116], [0119], [0121], [0132], and [0139]-[0144] of Park I (i.e., Park I teaches the capacitor and at least one transistor of the circuit element layer and a light emitting element layer of the pixel all disposed on a semiconductor layer of the photodiode, wherein the photodiode of the pixel detects light reflected by the light emitting element layer that is electrically connected and controlled by circuit element layer and the at least one transistor, and wherein the light emitting element layer and circuit element layer with the at least one transistor are insulated, by at least one planarization layer that is an organic insulating layer, from and overlapped with the photodiode on the substrate)).
Regarding claim 3, Park I teaches the array substrate according to claim 2, wherein, the orthographic projection of the switch unit onto the base substrate covers the orthographic projection of the light detecting unit onto the base substrate (FIGS. 1-2, and 5-6, paragraph[0063] of Park I teaches the circuit element layer 300 may be disposed on the slit pattern layer 200; the circuit element layer 300 can control the light emitting element layer 400; and in some embodiments, circuit element layer 300 may include at least one transistor and at least one capacitor, and See also at least paragraphs[0058], [0064]-[0065], [0068]-[0070], [0095]-[0096], [0111]-[0116], [0119], [0121], [0132], and [0139]-[0144] of Park I (i.e., Park I teaches the capacitor and at least one transistor of the circuit element layer and the light emitting element layer of the pixel, wherein the photodiode of the pixel detects light reflected by the light emitting element layer that is electrically connected and controlled by circuit element layer and the at least one transistor, and wherein the light emitting element layer and circuit element layer with the at least one transistor are insulated, by at least one planarization layer that is an organic insulating layer, from and overlapped with the photodiode on the substrate)).
Regarding claim 4, Park I teaches the array substrate according to claim 2, wherein, the light detecting unit comprises a first electrode, a photosensitive layer, and (134, 145 FIGS. 1-2, and 5-6, paragraphs[0082]-[0083] of Park I teaches in some embodiments, the photodiode PD may include a semiconductor layer 145, a conductive layer 147, and the protection layer 150; the semiconductor layer 145 may be provided on the substrate 110; in some embodiments, the semiconductor layer 145 may be disposed on the drain electrode 134 of the transistor TFT; in some embodiments, the semiconductor layer 145 may include an amorphous silicon semiconductor, and the active pattern 115 of the transistor TFT may include a polysilicon semiconductor; and the transistor TFT may realize a high response speed, and See also at least paragraph[0084] of Park I (i.e., Park I teaches a photodiode with a semiconductor layer disposed on a drain electrode)) a second electrode that are sequentially stacked in a direction close to the switch unit (154 FIGS. 1-2, and 5-6, paragraphs[0092] of Park I teaches in some embodiments, the photodiode PD may further include a bias electrode 154; and the bias electrode 154 may be connected to the conductive layer 147 via a contact hole passing through the passivation layer 150, and See also at least paragraph[0093] of Park I (i.e., Park I teaches a bias electrode that is formed of at least one of Au, Al, Mo, and alloy materials thereof)); and the switch unit comprises an active layer (ACT FIGS. 1-2, and 5-6, paragraph[0120] of Park I teaches an active pattern ACT is provided on the buffer layer BF; the active pattern ACT is formed of a semiconductor material; the active pattern ACT may include a source region, a drain region, and a channel region between the source region and the drain region; and the active pattern ACT may be a semiconductor pattern made of polysilicon, amorphous silicon, oxide semiconductor, or the like, and See also at least paragraphs[0115]-[0119], and [0121] of Park I (i.e., Park I teaches an active layer pattern formed on a buffer layer and base layer of the pixel)), a control terminal (GE FIGS. 1-2, and 5-6, paragraph[0122] of Park I teaches a gate electrode GE and a capacitor lower electrode LE may be provided on the gate insulating layer GI; and the gate electrode GE may be formed so as to cover an area corresponding to the channel region of the active pattern ACT), a first terminal, and a second terminal, wherein the control terminal, the first terminal, and the second terminal are located on a (DE, SE FIGS. 1-2, and 5-6, paragraphs[0128]-[0129] of Park I teaches a source electrode SE and a drain electrode DE are provided on the first insulating layer INS1; the source electrode SE and the drain electrode DE are electrically connected to the source region and the drain region of the active pattern ACT through the contact holes formed in the first insulating layer INS1, the insulating interlayer IL and the gate insulating layer GI; the source electrode SE and the drain electrode DE may be made of metal; and for example, the source electrode SE and the drain electrode DE may be formed of a metal such as Au, Ag, Al, Mo, Cr, Ti, Ni, Nd, Cu, or an alloy of some of the metals, and See also at least paragraph[0122] of Park I (i.e., Park I teaches a drain electrode and source electrode connected on drain region and source region, respectively of the active pattern disposed on the planarization layer that is above the photodiode)).
Regarding claim 5, Park I teaches the array substrate according to claim 4, wherein, the second electrode is made of a light-shielding material, and an orthographic projection of the second electrode onto the base substrate is at least partially overlapped with an orthographic projection of the active layer onto the base substrate (154 FIGS. 1-2, and 5-6, paragraph[0093] of Park I teaches a predetermined voltage for driving the photodiode PD may be supplied to the photodiode PD through the bias electrode 154; and the bias electrode 154 may be formed of at least one of Au, Ag, Al, Mo, Cr, Ti, Ni, Ne, and an alloy of some of the metals, and See also at least paragraph[0092] of Park I (i.e., Park I teaches a bias electrode that is formed of at least one of Au, Al, Mo, and alloy materials thereof)).
Regarding claim 7, Park I teaches the array substrate according to claim 4, wherein, the light emitting unit is an electroluminescent unit (OL, FIGS. 1-2, and 5-6, paragraph[0139]-[0141] of Park I teaches the light emitting layer OL may be provided in the pixel area surrounded by the pixel defining layer PDL; the light emitting layer OL may be a single layer or may include multiple functional layers; in some embodiments, the light emitting layer OL may include an organic light emitting layer. The light emitting layer OL may include a hole injection layer (HIL), a hole transport layer (HTL), an emission layer (EML), an electron transport layer (ETL), and an electron transport layer (ETL), and an electron injection layer (EIL) that are stacked; a second electrode EL2 may be provided on the light emitting layer OL. The second electrode EL2 may be provided for one pixel or may be shared by a plurality of pixels; and when the first electrode EL1 is an anode electrode, the second electrode EL2 may be a cathode electrode; and when the first electrode EL1 is a cathode electrode, the second electrode EL2 may be an anode electrode, and See also at least paragraphs[0058], [0063]-[0065], [0068]-[0070], [0095]-[0096], [0111]-[0116], [0119], [0121], [0132], and [0142]-[0144] of Park I (i.e., Park I teaches the capacitor and at least one transistor of the circuit element layer and the light emitting element layer with an organic light emitting layer of the pixel, wherein the photodiode of the pixel detects light reflected by the light emitting element layer that is electrically connected and controlled by circuit element layer and the at least one transistor, and wherein the light emitting element layer and circuit element layer with the at least one transistor are insulated, by at least one planarization layer that is an organic insulating layer, from and overlapped with the photodiode on the substrate)), and the first terminal of the switch unit is electrically connected to an anode of the light emitting unit (EL1 FIGS. 1-2, and 5-6, paragraphs[0134]-[0135] of Park I teaches a first electrode EL1 may be provided on the fourth insulating layer INS4; the first electrode EL1 may be connected to the connection pattern CNP through a contact hole passing through the fourth insulation layer INS4; the first electrode EL1 may be used as one of an anode electrode and a cathode electrode; in FIG. 5, the passivation layer PSV, the third insulating layer INS3, and the fourth insulating layer INS4 are provided on the drain electrode DE; in embodiments, the passivation layer PSV may be provided on the drain electrode DE, and the first electrode EL1 may be provided on the passivation layer PSV; in embodiments, the passivation layer PSV and the third insulating layer INS3 may be provided, and the first electrode EL1 may be provided on the third insulating layer INS3; and in embodiments, the connection pattern CNP may be unnecessary, and the first electrode EL1 may be directly connected to the drain electrode DE, and See also at least paragraphs[0058], [0063]-[0065], [0068]-[0070], [0095]-[0096], [0111]-[0116], [0119], [0121], [0132], and [0139]-[0144] of Park I (i.e., Park I teaches a capacitor and at least one transistor of a circuit element layer and a light emitting element layer of the pixel, wherein the photodiode of the pixel detects light reflected by the light emitting element layer that is electrically connected to drain electrode of the at least one transistor, via first electrode EL1, and controlled by circuit element layer and the at least one transistor, wherein the light emitting element layer and circuit element layer with the at least one transistor are insulated, by at least one planarization layer that is an organic insulating layer, from and overlapped with the photodiode on the substrate)).  
Regarding claim 8, Park I teaches the array substrate according to claim 2, wherein the array substrate further comprises: an insulating layer located between the light detecting unit and the switch unit (160 FIGS. 1-2, and 5-6, paragraph[0095] of Park I teaches a planarization layer 160 covering the bias electrode 154 and the connection electrode 152 may be disposed on the protection layer 150; and the planarization layer 160 may be an organic insulating layer made of an organic material, such as a polyacrylic compound, a polyimide compound, a benzocyclobutene compound, or a fluorocarbon compound such as Teflon, and See also at least paragraphs[0058], [0063]-[0065], [0068]-[0070], [0096], [0111]-[0116], [0119], [0121], [0132], and [0139]-[0144] of Park I (i.e., Park I teaches the capacitor and at least one transistor of the circuit element layer and the light emitting element layer of the pixel, wherein the photodiode of the pixel detects light reflected by the light emitting element layer that is electrically connected and controlled by circuit element layer and the at least one transistor, and wherein the light emitting element layer and circuit element layer with the at least one transistor are insulated, by at least one planarization layer that is an organic insulating layer, from and overlapped with the photodiode on the substrate)); 
a planarization layer located between the switch unit and the light emitting unit (INS3 FIGS. 1-2, and 5-6, paragraph[0131] of Park I teaches a third insulating layer INS3 may be provided on the passivation layer PSV; and the third insulating layer INS3 may be an organic insulating layer made of an organic material, such as a polyacrylic compound, a polyimide compound, a benzocyclobutene compound, or a fluorocarbon compound such as Teflon, and See also at least paragraphs[0058], [0063]-[0065], [0068]-[0070], [0095]-[0096], [0111]-[0116], [0119], [0121], [0132], [0135], and [0139]-[0144] of Park I (i.e., Park I teaches the capacitor and at least one transistor of the circuit element layer and the light emitting element layer of the pixel, wherein the photodiode of the pixel detects light reflected by the light emitting element layer that is electrically connected and controlled by circuit element layer and the at least one transistor, and wherein the light emitting element layer and circuit element layer with the at least one transistor are insulated from each other by third insulating layer INS3 and further insulated, by a planarization layer that is an organic insulating layer, from and overlapped with the photodiode on the substrate)); and, a pixel defining layer located on a side of the planarization layer away from the switch unit, wherein the light emitting unit is located in a pixel opening defined by the pixel defining layer (PDL FIGS. 1-2, and 5-6, paragraphs[0137]-[0139] of Park I teaches a pixel defining layer PDL may overlap the base layer BL and may substantially expose the first electrode EL1 is formed, for defining a pixel area corresponding to a pixel; the pixel defining layer PDL may be an organic insulating layer made of an organic material, such as a polyacrylic compound, a polyimide compound, a benzocyclobutene compound, or a fluorocarbon compound such as Teflon; the pixel defining layer PDL exposes an upper surface of the first electrode EL1 and protrudes with reference to the base layer BL along a periphery of the pixel; the light emitting layer OL may be provided in the pixel area surrounded by the pixel defining layer PDL; the light emitting layer OL may be a single layer or may include multiple functional layers; in some embodiments, the light emitting layer OL may include an organic light emitting layer; and the light emitting layer OL may include a hole injection layer (HIL), a hole transport layer (HTL), an emission layer (EML), an electron transport layer (ETL), and an electron transport layer (ETL), and an electron injection layer (EIL) that are stacked, and See also at least paragraphs[0063]-[0064], [0114], [0131]-[0132], and [0135] of Park I (i.e., Park I teaches the light emitting layer with the light emitting element is provided in a pixel area surrounded by a pixel defining layer that is disposed over a top surface of the third insulating layer and the circuit element layer with the at least one transistor)).
Regarding claim 9, Park I teaches the array substrate according claim 1, wherein, the light detecting unit, the switch unit, and the light emitting unit are sequentially distributed in a direction away from the base substrate (FIGS. 1-2, and 5-6, paragraphs[0144]-[0145] of Park I teaches the circuit element layer 300 and the light emitting element layer 400 may be disposed on the fingerprint sensor 100; the light emitted from the light emitting element layer 400 may be reflected by the fingerprint, and the reflected light may be incident on the fingerprint sensor 100; reflected light from the fingerprint may be incident on the photodiode of the fingerprint sensor 100 through the slit pattern layer 200; the light receiver may have an uneven surface; an anti-reflection layer may be formed on the light receiver; the reflectance of the light receiver may be reduced by the slit pattern layer 200, the uneven surface of the light receiver, and the anti-reflection layer, so that the amount of received light (received by the light receiver) can be increased; and therefore, the sensing sensitivity of the fingerprint sensor 100 included in the organic light emitting display device 1000 may be improved, and See also at least paragraphs[0058], [0063]-[0065], [0068]-[0071], [0095]-[0096], [0111]-[0116], [0119], [0121], [0132], and [0139]-[0143] of Park I (i.e., Park I teaches the light emitting element layer with the light emitting element disposed on at least one transistor of the circuit element layer that is disposed on a fingerprint sensor having the photodiode on the substrate)), and the array substrate further comprises: an encapsulation layer located on a side of the light emitting unit away from the base substrate (TFE FIGS. 1-2, and 5-6, paragraph[0143] of Park I teaches an encapsulation layer TFE may be provided on the second electrode EL2; the encapsulation layer TFE may be of a single layer or may include multiple layers; in one embodiment, the encapsulation layer TFE may include a first encapsulation layer EC1, a second encapsulation layer EC2, and a third encapsulation layer EC3; the encapsulation layers EC1 to EC3 may be made of at least an organic material and/or at least an inorganic material; the encapsulation layer EC3 as an uppermost/outermost layer may be made of an inorganic material; and in some embodiments, the first encapsulation layer EC1 may be made of the inorganic material, the second encapsulation layer EC2 may be made of an organic material, and the third encapsulation layer EC3 may be made of the/an inorganic material, and See also at least paragraphs[0068], [0111]-[0114], and [0139] of Park I (i.e., Park I teaches an encapsulation layer TFE of the organic light emitting display device 1000 disposed on the light emitting element layer with the light emitting element)).
Regarding claim 14, Park I teaches a method for manufacturing an array substrate, comprising: providing a base substrate having a pixel region (100, 110 FIGS. 1-2, and 5-6, paragraph[0071] of Park I teaches in FIG. 2, one transistor and one photodiode are shown for convenience of explanation; the photodiode PD may be connected to two or more transistors; and the fingerprint sensor 100 including the photodiode PD and the transistor TFT may be provided on a substrate 110 and/or may include a portion of the substrate 110, and See also at least paragraphs[0045], [0053], [0072]-[0073], and [0111]-[0113] of Park I (i.e., Park I teaches method for manufacturing a substrate of a pixel and fingerprint sensor)); 
forming a light detecting unit (PD FIGS. 1-2, and 5-6, paragraph[0070] of Park I teaches the photodiode PD may include a light receiver (a light receiving portion) and may detect reflected light that is emitted from the light emitting element layer 400 and reflected from the fingerprint, and See also at least paragraphs[0045], [0069] and [0071] of Park I (i.e., Park I teaches, in light of FIGS. 2 and 5, forming a photodiode of a pixel)), a switch unit, and a light emitting unit in the pixel region so that the light detecting unit and the light emitting (400 FIGS. 1-2, and 5-6, paragraph[0063] of Park I teaches the circuit element layer 300 may be disposed on the slit pattern layer 200; the circuit element layer 300 can control the light emitting element layer 400; and in some embodiments, circuit element layer 300 may include at least one transistor and at least one capacitor, and See also at least paragraphs[0045], [0058], [0064]-[0065], [0068]-[0070], [0095]-[0096], [0111]-[0116], [0119], [0121], [0132], and [0139]-[0145] of Park I (i.e., Park I teaches, in light of FIGS. 2 and 5, forming a capacitor and at least one transistor of a circuit element layer and a light emitting element layer of the pixel, wherein the photodiode of the pixel detects light reflected by the light emitting element layer that is electrically connected and controlled by circuit element layer and the at least one transistor, and wherein the light emitting element layer and circuit element layer with the at least one transistor are insulated, by at least one planarization layer that is an organic insulating layer, from and overlapped with the photodiode on the substrate)).  
Regarding claim 15, Park I teaches the method for manufacturing an array substrate according to claim 14, wherein, forming the light detecting unit, the switch unit, and the light emitting unit in the pixel region so that the light detecting unit and the light emitting unit share the switch unit, comprises: forming the light detecting unit in the pixel region (400 FIGS. 1-2, and 5-6, paragraph[0063] of Park I teaches the circuit element layer 300 may be disposed on the slit pattern layer 200; the circuit element layer 300 can control the light emitting element layer 400; and in some embodiments, circuit element layer 300 may include at least one transistor and at least one capacitor, and See also at least paragraphs[0045], [0058], [0064]-[0065], [0068]-[0070], [0095]-[0096], [0111]-[0116], [0119], [0121], [0132], and [0139]-[0145] of Park I (i.e., Park I teaches, in light of FIGS. 2 and 5, forming the capacitor and at least one transistor of the circuit element layer and the light emitting element layer of the pixel, and forming the photodiode wherein the photodiode of the pixel detects light reflected by the light emitting element layer that is electrically connected and controlled by circuit element layer and the at least one transistor, and wherein the light emitting element layer and circuit element layer with the at least one transistor are insulated, by at least one planarization layer that is an organic insulating layer, from and overlapped with the photodiode on the substrate)); 
7forming the switch unit on a side of the light detecting unit away from a photosensitive side of the light detecting unit, wherein the switch unit is insulated from the light detecting unit, and an orthographic projection of the light detecting unit onto the base substrate is at least partially overlapped with an orthographic projection of the switch unit onto the base substrate; and forming the light emitting unit on a side of the switch unit away from the light detecting unit, wherein the light emitting unit is electrically connected to the switch unit (FIGS. 1-2, and 5-6, paragraph[0063] of Park I teaches the circuit element layer 300 may be disposed on the slit pattern layer 200; the circuit element layer 300 can control the light emitting element layer 400; and in some embodiments, circuit element layer 300 may include at least one transistor and at least one capacitor, and See also at least paragraphs[0045], [0058], [0064]-[0065], [0068]-[0070], [0095]-[0096], [0111]-[0116], [0119], [0121], [0132], and [0139]-[0144] of Park I (i.e., Park I teaches, in light of FIGS. 2 and 5, forming the capacitor and at least one transistor of the circuit element layer and the light emitting element layer of the pixel, wherein the photodiode of the pixel detects light reflected by the light emitting element layer that is electrically connected and controlled by circuit element layer and the at least one transistor, and wherein the light emitting element layer and circuit element layer with the at least one transistor are insulated, by at least one planarization layer that is an organic insulating layer, from and overlapped with the photodiode on the substrate)).  
Regarding claim 16, Park I teaches the method for manufacturing an array substrate according to claim 15, wherein, forming the light detecting unit in the pixel region comprises: forming a first electrode, a photosensitive layer, and (134, 145 FIGS. 1-2, and 5-6, paragraphs[0082]-[0083] of Park I teaches in some embodiments, the photodiode PD may include a semiconductor layer 145, a conductive layer 147, and the protection layer 150; the semiconductor layer 145 may be provided on the substrate 110; in some embodiments, the semiconductor layer 145 may be disposed on the drain electrode 134 of the transistor TFT; in some embodiments, the semiconductor layer 145 may include an amorphous silicon semiconductor, and the active pattern 115 of the transistor TFT may include a polysilicon semiconductor; and the transistor TFT may realize a high response speed, and See also at least paragraph[0045] of Park I (i.e., Park I teaches, in light of FIGS. 2 and 5, forming the photodiode having a draining electrode and a semiconductor layer)) a second electrode in the pixel region, wherein the first electrode, the photosensitive layer, and the second electrode are sequentially stacked in a direction away from the base substrate (154 FIGS. 1-2, and 5-6, paragraphs[0092] of Park I teaches in some embodiments, the photodiode PD may further include a bias electrode 154; and the bias electrode 154 may be connected to the conductive layer 147 via a contact hole passing through the passivation layer 150, and See also at least paragraphs[0045], [0071], [0082]-[0083], and [0093] of Park I (i.e., Park I teaches, in light of FIGS. 2 and 5, forming a bias electrode, of the pixel, that is formed of at least one of Au, Al, Mo, and alloy materials thereof, wherein the drain electrode, semiconductor layer and bias electrode are sequentially disposed on the substrate));
(ACT FIGS. 1-2, and 5-6, paragraph[0120] of Park I teaches an active pattern ACT is provided on the buffer layer BF; the active pattern ACT is formed of a semiconductor material; the active pattern ACT may include a source region, a drain region, and a channel region between the source region and the drain region; and the active pattern ACT may be a semiconductor pattern made of polysilicon, amorphous silicon, oxide semiconductor, or the like, and See also at least paragraphs[0045], [0115]-[0119], and [0121] of Park I (i.e., Park I teaches, in light of FIGS. 2 and 5, forming an active layer pattern formed on a buffer layer and base layer of the pixel)); and 
forming a control terminal (GE FIGS. 1-2, and 5-6, paragraph[0122] of Park I teaches a gate electrode GE and a capacitor lower electrode LE may be provided on the gate insulating layer GI; and the gate electrode GE may be formed so as to cover an area corresponding to the channel region of the active pattern ACT, and See also at least paragraphs[0045], [0115]-[0119], and [0121] of Park I (i.e., Park I teaches, in light of FIGS. 2 and 5,  forming a gate electrode)), a first terminal, and a second terminal on a side of the active layer away from the light detecting unit, wherein one of the first terminal and the second terminal is a source, and the other thereof is a drain (DE, SE FIGS. 1-2, and 5-6, paragraphs[0128]-[0129] of Park I teaches a source electrode SE and a drain electrode DE are provided on the first insulating layer INS1; the source electrode SE and the drain electrode DE are electrically connected to the source region and the drain region of the active pattern ACT through the contact holes formed in the first insulating layer INS1, the insulating interlayer IL and the gate insulating layer GI; the source electrode SE and the drain electrode DE may be made of metal; and for example, the source electrode SE and the drain electrode DE may be formed of a metal such as Au, Ag, Al, Mo, Cr, Ti, Ni, Nd, Cu, or an alloy of some of the metals, and See also at least paragraphs[0045] and [0122] of Park I (i.e., Park I teaches, in light of FIGS. 2 and 5, forming a drain electrode and source electrode connected on drain region and source region, respectively of the active pattern disposed on the planarization layer that is above the photodiode)).
Regarding claim 17, Park I teaches the method for manufacturing an array substrate according to claim 15, wherein, before forming the switch unit on the side of the light detecting unit away from the photosensitive side of the light detecting unit, the method for manufacturing an array substrate further comprises: forming an insulating layer on the side of the light detecting unit away from the photosensitive side of the light detecting unit (160 FIGS. 1-2, and 5-6, paragraph[0095] of Park I teaches a planarization layer 160 covering the bias electrode 154 and the connection electrode 152 may be disposed on the protection layer 150; and the planarization layer 160 may be an organic insulating layer made of an organic material, such as a polyacrylic compound, a polyimide compound, a benzocyclobutene compound, or a fluorocarbon compound such as Teflon, and See also at least paragraphs[0045], [0058], [0063]-[0065], [0068]-[0070], [0096], [0111]-[0116], [0119], [0121], [0132], and [0139]-[0144] of Park I (i.e., Park I teaches, in light of FIGS. 2 and 5, forming first the photodiode  and at least one planarization layer that is an organic insulating layer on the photodiode, and then forming on the photodiode and the at least one planarization layer the capacitor and at least one transistor of the circuit element layer and the light emitting element layer of the pixel, wherein the photodiode of the pixel detects light reflected by the light emitting element layer that is electrically connected and controlled by circuit element layer and the at least one transistor, and wherein the light emitting element layer and circuit element layer with the at least one transistor are insulated, by at least one planarization layer that is an organic insulating layer, from and overlapped with the photodiode on the substrate)); 
forming the switch unit on the side of the light detecting unit away from the photosensitive side of the light detecting unit comprises: forming the switch unit on a side of the insulating layer away from the light detecting unit (FIGS. 1-2, and 5-6, paragraph[0063] of Park I teaches the circuit element layer 300 may be disposed on the slit pattern layer 200; the circuit element layer 300 can control the light emitting element layer 400; and in some embodiments, circuit element layer 300 may include at least one transistor and at least one capacitor, and See also at least paragraphs[0045], [0058], [0064]-[0065], [0068]-[0070], [0095]-[0096], [0111]-[0116], [0119], [0121], [0132], and [0139]-[0145] of Park I (i.e., Park I teaches, in light of FIGS. 2 and 5, forming a capacitor and at least one transistor of a circuit element layer and a light emitting element layer of the pixel on the at least one planarization layer that is an organic insulating layer on the photodiode, wherein the photodiode of the pixel detects light reflected by the light emitting element layer that is electrically connected and controlled by circuit element layer and the at least one transistor, and wherein the light emitting element layer and circuit element layer with the at least one transistor are insulated, by at least one planarization layer that is an organic insulating layer, from and overlapped with the photodiode on the substrate)).
Regarding claim 18, Park I teaches the method for manufacturing an array substrate according to claim 15, wherein, before forming the light emitting unit on the side of the switch (INS3 FIGS. 1-2, and 5-6, paragraph[0131] of Park I teaches a third insulating layer INS3 may be provided on the passivation layer PSV; and the third insulating layer INS3 may be an organic insulating layer made of an organic material, such as a polyacrylic compound, a polyimide compound, a benzocyclobutene compound, or a fluorocarbon compound such as Teflon, and See also at least paragraphs[0058], [0063]-[0065], [0068]-[0070], [0095]-[0096], [0111]-[0116], [0119], [0121], [0132], [0135], and [0139]-[0144] of Park I (i.e., Park I teaches forming the capacitor and a third insulating layer on the at least one transistor of the circuit element layer and forming the light emitting element layer of the pixel on the circuit element layer, wherein the photodiode of the pixel detects light reflected by the light emitting element layer that is electrically connected and controlled by circuit element layer and the at least one transistor, and wherein the light emitting element layer and circuit element layer with the at least one transistor are insulated from each other by third insulating layer INS3 and further insulated, by a planarization layer that is an organic insulating layer, from and overlapped with the photodiode on the substrate)); 
forming the light emitting unit on the side of the switch unit away from the light detecting unit comprises: forming the light emitting unit on a side of the planarization layer away from the light detecting unit (FIGS. 1-2, and 5-6, paragraph[0063] of Park I teaches the circuit element layer 300 may be disposed on the slit pattern layer 200; the circuit element layer 300 can control the light emitting element layer 400; and in some embodiments, circuit element layer 300 may include at least one transistor and at least one capacitor, and See also at least paragraphs[0045], [0058], [0064]-[0065], [0068]-[0070], [0095]-[0096], [0111]-[0116], [0119], [0121], [0132], and [0139]-[0145] of Park I (i.e., Park I teaches, in light of FIGS. 2 and 5, forming a capacitor and at least one transistor of a circuit element layer and forming a light emitting element layer of the pixel on the circuit element layer and on the at least one planarization layer that is an organic insulating layer on the photodiode, wherein the photodiode of the pixel detects light reflected by the light emitting element layer that is electrically connected and controlled by circuit element layer and the at least one transistor, and wherein the light emitting element layer and circuit element layer with the at least one transistor are insulated, by the planarization layer, from and overlapped with the photodiode on the substrate)); 
the method for manufacturing an array substrate further comprises: forming a pixel defining layer on the side of the planarization layer away from the switch unit, wherein the light emitting unit is located in a pixel opening defined by the pixel defining layer (PDL FIGS. 1-2, and 5-6, paragraphs[0137]-[0139] of Park I teaches a pixel defining layer PDL may overlap the base layer BL and may substantially expose the first electrode EL1 is formed, for defining a pixel area corresponding to a pixel; the pixel defining layer PDL may be an organic insulating layer made of an organic material, such as a polyacrylic compound, a polyimide compound, a benzocyclobutene compound, or a fluorocarbon compound such as Teflon; the pixel defining layer PDL exposes an upper surface of the first electrode EL1 and protrudes with reference to the base layer BL along a periphery of the pixel; the light emitting layer OL may be provided in the pixel area surrounded by the pixel defining layer PDL; the light emitting layer OL may be a single layer or may include multiple functional layers; in some embodiments, the light emitting layer OL may include an organic light emitting layer; and the light emitting layer OL may include a hole injection layer (HIL), a hole transport layer (HTL), an emission layer (EML), an electron transport layer (ETL), and an electron transport layer (ETL), and an electron injection layer (EIL) that are stacked, and See also at least paragraphs[0045], [0063]-[0064], [0114], [0131]-[0132], and [0135] of Park I (i.e., Park I teaches forming the light emitting layer with the light emitting element in a pixel area surrounded by a pixel defining layer that is disposed over a top surface of the third insulating layer and the circuit element layer with the at least one transistor)).
Regarding claim 19, Park I teaches the method for manufacturing an array substrate according to claim 14, wherein the method for manufacturing an array substrate further comprises: forming an encapsulation layer on a side of the light emitting unit away from the base substrate (TFE FIGS. 1-2, and 5-6, paragraph[0143] of Park I teaches an encapsulation layer TFE may be provided on the second electrode EL2; the encapsulation layer TFE may be of a single layer or may include multiple layers; in one embodiment, the encapsulation layer TFE may include a first encapsulation layer EC1, a second encapsulation layer EC2, and a third encapsulation layer EC3; the encapsulation layers EC1 to EC3 may be made of at least an organic material and/or at least an inorganic material; the encapsulation layer EC3 as an uppermost/outermost layer may be made of an inorganic material; and in some embodiments, the first encapsulation layer EC1 may be made of the inorganic material, the second encapsulation layer EC2 may be made of an organic material, and the third encapsulation layer EC3 may be made of the/an inorganic material, and See also at least paragraphs[0045], [0068], [0111]-[0114], and [0139] of Park I (i.e., Park I teaches forming an encapsulation layer TFE of the organic light emitting display device 1000 disposed on the light emitting element layer with the light emitting element)).
Regarding claim 20, Park I teaches a display device, comprising: the array substrate according to claim 1 (1000 FIGS. 1-2, and 5-6, paragraph[0068] of Park I teaches referring to FIG. 2, the organic light emitting display device 1000 may include a fingerprint sensor 100, a slit pattern layer 200, a circuit element layer 300, and a light emitting element layer 400, and See also at least paragraphs[0053], [0056], [0071]-[0073], [0111]-[0113], and [0145] of Park I (i.e., Park I teaches a light emitting display device that includes the substrate of the pixel and fingerprint sensor)).

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park I, in view of Li et al., U.S. Patent Application Publication 2019/0025971 A1 (hereinafter Li).
Regarding claim 6, Park I teaches the array substrate according to claim 5, but does not expressly teach wherein, the orthographic projection of the second electrode onto the base substrate covers the orthographic projection of the active layer onto the base substrate.  
Li teaches wherein, the orthographic projection of the second electrode onto the base substrate covers the orthographic projection of the active layer onto the base substrate (11 FIG. 1, paragraphs[0029]-[0030] of Li teaches the touch unit may, for example, include a read transistor 2 and a photosensitive device 1; the photosensitive device 1 includes a first electrode 11, a second electrode 12, and a photosensitive layer 13 disposed between the first electrode 11 and the second electrode 12; for example, the photosensitive layer 13 may include a PIN junction or an organic photosensitive material, etc; further, as shown in FIG. 1, the photosensitive device 1 and the read transistor 2 in each touch unit are disposed successively in a direction away from the substrate 10, and an insulating layer 4 is disposed between the photosensitive device 1 and the read transistor 2; and a second terminal 21 of the read transistor 2 is connected to the first electrode 11 of the photosensitive device 1 through a via penetrating the insulating layer 4, and See also at least paragraph[0042] of Li (i.e., Li teaches, in light of FIG. 1, the first electrode covering (i.e., overlapping the active layer of driving transistor M2)).
Furthermore, Park I and Li are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device with a suitable photosensitive device.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Park I based on Li wherein, the orthographic projection of the second electrode onto the base substrate covers the orthographic projection of the active layer onto the base substrate.  One reason for the modification as taught by Li is to have a display device having a touch substrate with a photosensitive device to suitably sense the intensity of light emitted (i.e., optical signal) by light emitting units and reflected back by a user's finger, and (ABSTRACT AND paragraphs[0005]-[0006], [0014], and [0036] of Li).

Potentially Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph indicated above, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 10-11 the prior art references of record do not teach the combination of all element limitations as presently claimed.  In addition, claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 12-13 the prior art references of record do not teach the combination of all element limitations as presently claimed.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621